oe! i Stet org
Lweted States District Const MAy 18 2029

 

SO athernnd dS st et oF ‘Texts vat Bradley Clerk of Cour
Con pusd Chie KR; vision
Bohb-e Dac | Haverkane

 

WS Crul Dates

| BiL7- cY-18,
Cmula of edo .
De kide tk

 

 

 

 

Plawh Cl Notes +5

Osan tt ne syavrcdindd Btw

Carew kb Appel FAA. m
Deladants :

 

Te tle, Henerable Sade ot Said nat

. Now coma, Wg Robbe,
Alt/a., The Phat l wtle phere awl action
pwd Giles her cog tetew oh te seh ject of
gow | yed ime Mmm issue Yew brought nope.
Y Ales othend_ (ssuda) that veed He ko. ch ie
while te DeGidants atleaneys Aven wo Mew) OW" femsse
StL Curcat od their ca thee,

 

 

Add v2SS

 

Mound Hon on, iS 4 probable BA He Mawk LE
te, Asewme thos will be wa awsw0r) Gand toe
_ Deudawt Go a Awswn) 4s flea) aros/ eat our)

dire Many, 2, 20R0 £

 

@D

 

 
 

This imMmwarty isSudZ JAS settled yerVS AQAO
La Magistente Tadge B. Mawice Ethoatsw Cat
en) - has ¥3, JOU] ) see. Decununt 62 page 1e€37
___ PBT bother ot Page, THtled. Nace of. Acted te Se.
to see ll palette. na Diet at
We. Ne a _lele- carne by phere with
Atteeneys RHEA, Celenwe awd Wiler.
issus was who seas 12 jw ss ble
—sle_preveeke celier€ do We PlawtCe awed ck utus
arc lela i the Pans €C wanda Mon nYaiy Cam wala
62) uShat?

“Tiere LS dew sileet on) a Plow.

 

 

The Plot * ae Iker 23, Le dase twat
He MEnEY , Cw precheaO

CAanD.

 

| Ellagten AVL Alize of You) she dan
des Hat Your) ct etn wae

te A wipetion Acton.

 

 

Attisaeey lesley. ay she. Cae) briny Cs |
Rtenyr ean. A) a. njaihew

 

Tle issue af Oca im vans ty “whS opty,

 

Se, RHEA 5 Oi Qe 0 med Lak, aeue on),

 

 

@

 
S85, tHe. peso Gio! Reston pte Med AtHerneys,

_Hamctpalner | awd Senor. shis< hat come | We
LMM Lees ty pete, AGAW,

 

 

 

Yoo) Hener) , thew om uaachy ISSH#2— LS 1 Le,

qu hotter} main = dad. AL had A A Sey wtnwted to
dade amy sisder) bavroweed my New? Dec My Red.

Caw. Pe Cosy Cd vdin-t hue SOO 1 fo rles. eu th, borrased _

tay. Gas ned of Canc, barmewed #780. OO so hea <.de0nQ

5p {le Ri on ted

“Tle 8 tle, =~) - daw, tse ry) sisteo tes Las Vegas
an) Kays AS cuando areend pad | buck de *iao wel
pang ‘Y ight Pent Bn dear ot my Wodee Decl

"Rak
Le: oi Jens Jo dun \P He hvotles) -w9- frsee

tle atwressecby ISSwe. lias heer? (Aes LD. Sia) 2 aol 7,
[ I
Awe. AS... rasta Ee +e Corl Action. zU-cv- (8

 

 

 

 

 

 

_ attorneys Onvom./ Cor helbs on

Mo Reber voum, weth te Brotlen po dew) issee_
et edi eo AGAW.

  

 

Mesus> Hower, L caw't Gwd (aad wrth
ay Datende It Res & Lr) eres He, Pre reg) Crom,
fend LL OVAPACEAARA V/ Soldiers ot You tere athrenyss
woth [Le Ad. bee Fah un le Kull a Mocbec. bord"
TY Relves Growsp a2 Hew be pustat toa
ahenw+e motets. Rad lot 03) (Desw | asemecne bac
Cin) debate that subj ec¥Tt vO 3

 

@)

pinnae

 
The issue Go +L pr teube De Bidet 20,”
ReGie T ad downs tox) tle Quid of 2080, What
@rQ. any.twes btys®

Voce Honerd LL sumac He sine, Issuga?
ooh ee utay. Cour t- Wat Kiwd at Rs elas +t
a Cbewrnd... te a. demnte that _ has > 2. £ ae 2 Re feV oe
COnsr~,’ peeust— tem awd f(y gowa Ole tes le. end

thee prshnblenes? Ave. Aley wenn bl

 

. So rhe Re Cette oP bas xo cern phan ts
Qo tle Pleat. 7

 

Tee. Pla wt CC puts Yee habe mera?
awe tte Hensal le. Caweia_ Boudcd Mensa ble Cabell,
lap.
“There toms wo lasers ta yk He 5 dined
te Muarsistrale. Court n ile Y Covpuad Diow nos
ape bbe at baodk He ate fice €
Se part ing Rip
reves WIE VOI Sx) le_ Raat Growyo Carr)
my ons) Ke Maarstea te dounte with a_
2 DeLrda te +e » eigunak CAS Dr ReAwsas 9

 

 

__ Te ees & Att ramen (of her 08d , Do,
Renae, ura ches wns eect So, we by.ou le fice
leas hems a sleg clan t-enr_to os wear?!
_ OK, vis a Site pute Frans —

 

 

 

“Tle. immns, be sat wAS An) iSSne_ Lr) a.
Frc (Q motlond fox) Fala. to SveZe Oe

 

 

Gu
Main Gir relied =

 

 

=——
Clauss Pay wtlenrshen > e “Te. Plat CE Farle
veers Sstate, a Carine i |

  

a@<G)\ metro _ je
+e. Deda.da—ts have OCRiea / Tinvecen Hy “

O“s.= — Unded Peclbr—v oe-~Uis tHe he
bo) peony = etated endow a FReP Moteun ta Ree _ rw d
- _ ust he Rased BD... ats Los¥ ie v1 108 F2d €78,68. ay

Le tment Ls lost ave wet a 1SSUA,

As ye Deidawt howd 1. ple Snot
New Anvleaws , wrth He Ruy Grew mere) sleeasn)
detindawt, thay Ce let tle Pleo fF cod

OL. LA LE ta) wsolhction)

Wend Leno) Corbe [le [QA nnretoe_ phyed
a. Ace, The? setaned aera delay 5. :
“We, ald Sty mee CG

Ged protects “Qo ls, Paper aud chi ban,

Th Geurt fs archer) anrtwoducal/ Ly Le .
Platt Nee Atleenay; thes: wor) fala ax) tle
_ Brekndants atterndys 1nd Wen) Onlenwos

Plensa_ weracro Sament L1110d
Woe’ Abit. Qe.
Wu) HAGIEA
Leng hag ten DC. peeo/

Telephone 2 BOR - 055.< 4399
©

 

 

 
Youn Hens), ud Lod +. Pe era se 2
Yo en) DeQiude tA. = ots Need O2lails “The
——gesatcon) Hoo dete Rela bt dy thas > | -

 

 

The a thscar ot baa tL enren A> > ohare
wn, a_ Carpova Kons Ad shofoa slick. mn A Cont at
Lewd , tan 4h F- ebaw %) Deli gnsf Aa para tteg
ures as wit , :

So youd anatro_ te Yeleug Crow yi Awd
meetin d ar) He couch tole ot He Them s

, eundy Al -2 2 He Ot Crew te
waar d bes, cite Site) sevetiwsy 1 bast

Ln actterleys A es sles ay sonetlera —

 

 

 

 

 

Ofler) tssu2g)

 

| : Every (eo Eps OU So “Halley's Comet”
amv, Lo L pans by Berth. We all pt out, peer
Lodebes tue sky asd say “hel Q :

 

We ge Ho sp~we_ a het woth Coury
Bs cuna +67,

Ws peed ect en Wadird S ns Bmw
| Aa (> ) anaVYen? WE Pass _wreawnd le Sun, one’
Inadacl right eon 482 Courts lao an chao,

slot amndatiensd, ites? po Bec, ¥-
20/7 Me same issatel] ans relere
an Bea.
Udhet one moe agena de de nboto pe
COO

Se

 

 

 
 

\ The Court Fir ceea) moat te. Plat 26 5 |
_ dances oe eeJ +e New Nee ger De Code t+
_ at te S* duawth 1S How lear! red of
ACA reh wIe mg to Count Pula, Lt toot tLe
Deida ts Awl +e Re ese xrese

de leave

 

 

 

@) Tee Count Houses about “ “Be bis d Bars
tere Z Sania Wess S 2 ortenn ting He tle
Plans Kel enly a7 He SY dana ts

 

 

“The. | 7 hws
looove ttn liertoe Sle ¢ s_ REM 7 Pod meade
de A~e_ Roar

 

A susp te Toen do tte. Court Belend s
Brer's ad KA Age Thaary etfeonsys" 5 inne |
Haw do a <~e ody marc Se js a foot: {

 

~ Le abo (SSute Avie Are hin Q |
He dour, 4
Sor Paws the Phat Ae

he Bab bre

S — (3-028)

 

 

 

 

 

Q)
Conk Creator ot Yor a

 

Ciakee ra Co Te, Cor puen Dr vesaee weg
Renee fe +e lewd Dette nay Courtey Cor ho,
sb Qasncd be acheartas 5 pxeshead

 

Sends > Mensimblhe Cowrrtioy Crebebhe
fexas Atlaney Coe 0

Po. ase |
Aes re) Z (exams Ze 2 — 2542

 

_Fax—Gia.) 445-2080

 

Faex—( Stax) 457-46

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
